Citation Nr: 9917767	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  95-04 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD), on appeal from the initial grant of service 
connection.

2.  Whether a claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for cardiovascular 
disease acquired as a result of hospitalization and medical 
treatment provided by the Department of Veterans Affairs (VA) 
is well grounded.

3.  Whether a claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for a low back 
disorder acquired as a result of hospitalization and medical 
treatment provided by VA is well grounded.

4.  Whether a claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for a left leg 
disorder acquired as a result of hospitalization and medical 
treatment provided by VA is well grounded.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 1993 and March 1996 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  The 
November 1993 rating decision granted entitlement to service 
connection for PTSD, evaluated as 30 percent disabling, 
effective from May 4, 1993.  The March 1996 rating decision 
found that claims of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for cardiovascular 
disease and low back and left leg disorders acquired as a 
result of hospitalization and medical treatment provided by 
VA were not well grounded.

A February 1996 rating decision also denied entitlement to 
service connection for prostate cancer as secondary to 
service-connected prostatitis with benign prostatic 
hypertrophy.  The veteran perfected an appeal as to this 
issue; however, he indicated in a February 1998 written 
statement that he wished to withdraw this issue from his 
appeal.  An appeal may be withdrawn in writing at any time 
before a decision is rendered by the Board.  See 38 C.F.R. 
§ 20.204 (1998).  Once the veteran withdrew this issue from 
his appeal, there remained no allegations of errors of fact 
or law for appellate consideration, and this issue is, 
therefore, not before the Board.

In this decision, the Board has recharacterized the issue 
concerning PTSD on appeal in order to comply with the recent 
opinion by the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999).

In January 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  At that hearing, 
the veteran's representative indicated that the issue of 
entitlement to a total disability evaluation on the basis of 
individual unemployability (TDIU) was on appeal to the Board.  
That claim was denied in a rating decision in April 1996, and 
the veteran was informed in a letter dated April 30, 1996, 
which also advised him of his right to appeal that 
determination.  He did not file a notice of disagreement with 
that decision, and it is not before the Board.

The claims of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for cardiovascular disease 
and low back and left leg disorders acquired as a result of 
hospitalization and medical treatment provided by VA are the 
subject of the remand immediately following this decision.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  From May 1993 to November 1996, the veteran's service-
connected PTSD was manifested by constricted emotional 
reaction, some memory lapses, fair insight and judgment, 
circumstantial or tangential speech, constricted affect, 
markedly depressed mood, and temper outbursts.

3.  From November 1996 to December 1997, the veteran's 
service-connected PTSD was essentially stable, with a temper 
outburst in October 1997. 

4.  From December 12, 1997, forward, the veteran's service-
connected PTSD was manifested by quite circumstantial speech, 
irritability, temper loss, fair memory with somewhat slow and 
sometimes hesitant recall, anxious and tense affect, fair 
insight and judgment, and a Global Assessment of Functioning 
(GAF) scale score of 60.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for service-connected PTSD prior to December 12, 
1997, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, Diagnostic Code 9411.

2.  The criteria for a 50 percent rating, and no more, for 
service-connected PTSD are met from December 12, 1997, 
forward.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.132, Diagnostic Code 9411.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service-connected PTSD

A.  Factual Background

The veteran was afforded a VA examination in September 1993.  
He reported that he was married and worked in real estate 
sales and appraisals.  He lost 12 months from work in the 
last 12 months.  He also reported that he last worked in 1987 
as a real estate agent.  He stated that PTSD affected his 
"mental and physical condition by me withdrawing, 
functioning not able to focus or concentrate on my daily work 
performances."  He also had multiple physical problems, 
including back pain.  The veteran denied receiving any 
psychiatric treatment.  He complained of restless sleep and 
being up several times a night.  He also had nightmares about 
the war two to three times a week.  He had flashbacks in 
rainy weather and was startled by sudden noise.  He further 
reported having a very bad temper and being violent at times.  
He avoided situations that reminded him of the war.  He could 
not go to memorials.  He was estranged from people and kept 
to himself.  The veteran stated that he had lost interest in 
all social or pleasurable activities.  He reportedly became 
depressed often.  

The examiner noted that the veteran was suitably dressed and 
rather tense.  He gave relevant answers and was coherent.  He 
denied hallucinations/persecutions.  His emotional reaction 
was constricted.  He was oriented but showed some memory 
lapses.  His insight and judgment were fair.  The examiner 
diagnosed PTSD, delayed, aggravated by physical conditions.    

In July 1994, one of the veteran's employers, A.M., reported 
that the veteran had worked for him in sales from December 
1989 to February 1992.  He missed six and a half hours of 
work a day from October 1991 to February 1992.  The veteran 
reportedly stopped working because he was unable to walk up 
and down stairs.

VA treatment records dated in October 1994 indicated that the 
veteran complained of being very nervous and shaky.  He 
stated that he retired at age 65 and had always been 
employed.  

On mental hygiene clinic intake evaluation in November 1994, 
the veteran stated that he worked in various construction 
jobs until he was no longer physically able, and then worked 
as a real estate agent until 1991.  He retired from that job 
because of his physical condition.  He lived with his wife, 
who was forced to take a job to support his family.  He had 
two older children and spoke with them regularly.  His family 
was supportive.  The veteran gave a history of persistent 
flashbacks for 50 years.  They often occurred once a week.  
He also recently experienced episodes of generalized shakes 
associated with difficulty sleeping.  He stated that he would 
often get up three to four times a night and had difficulty 
falling back to sleep.  His appetite during these episodes 
was adequate.  He denied any other symptoms.  He was recently 
treated with Buspar, which improved his symptoms, especially 
over the last week.  He reported decreased shakes and 
increased energy.  He denied any side effects.  The veteran 
also reported that over the last several months he had 
experienced episodes of depression due to his wife's working 
and his physical condition and aging.  He was able to 
tolerate by "keeping busy."  He was extremely religious.

On mental status examination, the veteran was well dressed 
and well groomed, with appropriate gestures and expressions.  
Slight bilateral hand tremors were noted.  He also exhibited 
restlessness of the right leg during the initial portion of 
the interview.  Some initial anxiety later subsided.  He was 
verbose.  He had flashbacks.  He enjoyed telling stories and 
was quite detailed.  He had well-formed ideas.  The veteran 
denied any delusions or suicidal ideation.  His thought 
content was appropriate, although he felt guilty about early 
retirement and his wife working.  His memory was completely 
intact.  He was not distractible and had good concentration.  
His cognition was average to above average.  His judgment was 
appropriate and his insight appropriate and realistic.  The 
examiner diagnosed PTSD.

In December 1994, the veteran reported that he was sleeping 
better.  He tried not to take a nap in the afternoon.  
Overall, he felt well but a situation came up that upset him.  
His medication helped.  His wife worked and he had to care 
for his mother-in-law, who was bedridden.  In February 1995, 
the veteran stated that his medication kept him relaxed.  He 
noticed when he forgot a dosage.  If he had a nap, his night 
sleep was disturbed.  In May 1995, he stated that he never 
woke up at night if he drank decaffeinated tea.  Getting 
tired helped him.  He stated that Buspar was very good, and 
that if he missed a dose he was intolerable.

On VA mental disorders examination in June 1995, the veteran 
reported that over the past year his symptoms of anxiety, 
sleep disturbance and depression became increasingly severe.  
He began attending the mental health clinic and was 
prescribed Buspar.  He stated that as the years had passed he 
became increasingly more unable to think about the war.  
Despite avoiding stimuli, he had periodic intrusive thoughts 
of war.  He described being anxious and crying every night 
before going to bed.  He was extremely isolated and seldom 
left the house except under the urging of his wife.  On 
mental status examination, the veteran was oriented in all 
spheres.  His speech was clear and often circumstantial or 
tangential.  He needed to be kept on track by the examiner.  
He was markedly depressed because of his physical disability, 
avoidant behavior and difficulty coping with stressors.  He 
stated, "I'm losing it."  The examiner diagnosed PTSD and 
major depression.  

In April 1997, the veteran reported that he was doing very 
well psychologically.  He was able to sleep well with 
Buspirone and had no side effects.  He denied any suicidal, 
assaultive or paranoid ideas or intent.  The examiner 
assessed him to be psychiatrically stable.  On examination in 
June 1997, the veteran stated that he was doing "ok."  He 
and his wife just celebrated their 50th wedding anniversary.  
He denied any active suicidal ideas or intent.  He also 
denied any homicidal ideas.  He stated that things were going 
"ok" with the family.  He had a good life.  He and his wife 
just returned from the beach.  The examiner noted that mental 
status was stable and PTSD-like phenomena were under control.  
The examiner further indicated that the veteran coped by 
being active in life.  The veteran told the examiner that he 
was doing a good job and that he felt he could talk to him.

The veteran's treating psychiatrist received a call in 
October 1997 informing the doctor that the veteran had severe 
temper outbursts at home.  He had hit his wife six years ago.  
The veteran had had an angry outburst over the weekend 
directed at his wife.  The doctor did not see any specific 
action to take, i.e., one that was not patient or family 
initiated that would do other than aggravate the difficult 
situation that the veteran had not discussed with him.  The 
examiner indicated that the family was aware of the violence 
potential, and the veteran had only raged recently and not 
laid a hand on anyone. 

The veteran was re-examined by VA in December 1997.  He 
stated that he was "mad at times," meaning that he had been 
losing his temper and could be quite violent on these 
occasions.  He avoided these outbursts by "keeping busy and 
occupying his mind and doing exercises to tire him out and he 
also plays the organ and piano."  He avoided bars because a 
little wine made him a tyrant.  He denied any drinking or 
drug use.  He reported that his "short-temperedness" had 
been going on for many years, at least from 1974 or even 
earlier.  He promised his dying father in 1974 that he would 
not disgrace his family by being violent or being a killer.  
The veteran also reported having bad dreams, especially 
seeing a Japanese soldier that he killed in about June 1945.  
He stated that his mental condition had worsened since his 
last VA examination.  He stated that the military taught him 
how to kill and be violent, and now he feared that he might 
use these forces.  Little things irritated him.  Two weeks 
earlier, he had an argument with his wife during which he 
became very loud and argumentative and almost violent.  The 
veteran reported that he had nightmares about two to three 
times a month and flashbacks and visions of battles about 
three times a month.  He further reported that he was retired 
from his job as an evaluator in a real estate company reading 
blueprints.  He also had a real estate appraiser license.  He 
stated that during his employment people were very careful 
about making remarks about him because of his temper and 
because he became loud and violent.  He did not handle stress 
well during his employment.  

On mental status examination, the examiner noted that the 
veteran spoke loudly and was quite circumstantial.  He was 
certainly irritable, but with proper guidance could answer 
questions appropriately.  He was well oriented to time, place 
and person.  He took Buspirone four times a day.  He appeared 
to lose his temper easily.  He denied hallucinations but 
reported flashbacks.  His memory was fair.  Recall was 
somewhat slow and sometimes hesitant.  Intellectual functions 
were within normal limits.  His affect was anxious and tense.  
He was apparently struggling with his own aggressive 
feelings.  He was not psychotic and not depressed.  His 
insight and judgment were fair.  He had a type of thinking 
consistent with easily arguing about his strong beliefs.  The 
examiner diagnosed PTSD with explosive features.  The 
examiner also assigned a GAF scale score of around 60.

During a treatment session in January 1998, the veteran 
stated that he had a good holiday season at home and did not 
have any troubles.  He knew that he sometimes talked too 
loudly and upset his wife.  He stated that he felt good and 
had done some roofing on his house.  He was doing exercises 
and keeping busy.  The examiner noted that "hearty" alluded 
to tensions between the veteran and his wife at times.  The 
veteran indicated that this was under control and there was 
nothing physical.  There was no significant irritability in 
the office and no suicidal or assaultive ideas or intent.  
The veteran was cognitively intact.  The examiner noted no 
new apparent target symptoms and no evidence of any new 
significant difficulties at home.  The veteran did not desire 
that his wife attend sessions with him, but indicated that he 
would have her come if he was really having trouble.    

The veteran testified at a personal hearing before the Board 
in January 1999.  He reported having flashbacks of a Japanese 
soldier and became tearful.  He stated that he did not trust 
people.  He no longer worked in real estate because he could 
not climb steps.  He slept in the afternoons and for half of 
the night.  He got angry very easily.  He got a little mixed 
up.  He had no friends, but visited with immediate family.  
He got along well with his family.  He also attended church 
every day.  
  


B.  Legal Analysis

The veteran appealed the initial assignment by the RO of the 
disability rating for his service-connected PTSD.  
Accordingly, his claim for an initial rating in excess of 30 
percent for his service-connected disability is a well-
grounded claim.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open). 

The RO provided the veteran appropriate VA examinations.  
There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the veteran's service-connected disability properly.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The veteran's appeal of the original 
grant of service connection rendered the November 1993 rating 
decision non-final, and the Board here considers all evidence 
in determining the appropriate evaluations. 

The RO did not specifically consider staged ratings.  Before 
the Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, and as the Board decision herein is favorable to the 
appellant, the Board finds no prejudice to the appellant in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection.

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
PTSD for any period of time since his original claim in May 
1993.  The appellant has been provided appropriate notice of 
the pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluation assigned to his service-connected PTSD.  It would 
be pointless to remand the veteran's claim in order to 
instruct the RO to issue a supplemental statement of the case 
that correctly identified the issue on appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

As noted above, in Fenderson the Court held that "staged" 
ratings could be assigned for separate periods of time based 
on facts found.  Nevertheless, where the veteran files a 
claim for service connection for a disability incurred in 
service, the degree of disability that is contemporaneous 
with the claim shall be considered in assigning the initial 
disability rating and not the degree of disability manifested 
in service many years earlier.  Moreover, unlike awards for 
increased disability ratings, there is no mechanism for 
awarding an initial disability rating earlier than the 
effective date of the award for service connection for that 
disability.  Cf. 38 C.F.R. §§ 3.157; 3.400(o)(2) (1998).  In 
this case, the RO assigned a 30 percent rating as of day of 
the veteran's claim for service connection for PTSD, i.e., 
May 4, 1993, and the Board will consider the evidence of 
record since that time in evaluating the veteran's claim.  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1998).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for a disability rating in excess of 30 percent from 
November 7, 1996, forward under both the old criteria in the 
VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  For any date prior to November 7, 1996, the Board 
cannot apply the revised mental disorder rating schedule. 

Although the new regulations were not in effect when the 
November 1993 rating decision was made, the RO considered the 
new regulations in a subsequent February 1998 supplemental 
statement of the case.  Thus, the RO considered the veteran's 
claim for a disability rating in excess of 30 percent for his 
service-connected PTSD both under the criteria for evaluating 
the degree of impairment resulting from a mental disorder 
prior to revisions to that criteria which were made in 
November 1996 and under the revised criteria in the VA 
Schedule for Rating Disabilities.  Moreover, the veteran was 
given an opportunity to respond.  Accordingly, he will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOPGCPREC 
11-97 at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the criteria for rating PTSD prior to the revisions 
made to this criteria in November 1996, a 30 percent rating 
was assigned for "definite" impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people when the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce "definite" industrial 
impairment.  A "considerable" impairment in the ability to 
establish or maintain effective or favorable relationships 
with people when reliability , flexibility, and efficiency 
levels were so reduced as to result in "considerable" 
industrial impairment warranted a 50 percent evaluation.  A 
70 percent  rating was provided when the ability to maintain 
effective or favorable relationships was "severely" 
impaired and when the  psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, or when there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or when the veteran was demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent rating were 
each independent bases for granting a 100 percent rating).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The Court remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. 
at 304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  In the wake of 
Hood, the VA General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the terms 
"definite" and "considerable."  38 U.S.C.A. § 7104(c) 
(West 1991 & Supp. 1999).

In Massey v. Brown, the Court observed that the VA Schedule 
for Rating Disabilities "does not present a clear basis for 
describing the degree of impairment" for psychoneurotic 
disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994); 38 
C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1995).  
Therefore, the Court held that the Board's conclusions 
regarding a claimant's degree of impairment "must be 
justified by a clear statement of reasons or bases and not by 
the equivalent of 'because I say so.'"  Massey, 7 Vet. App. 
at 207, citing Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
In Massey, where the veteran was assigned a 10 percent 
disability evaluation for a psychoneurotic disorder and was 
seeking a higher rating, the Court emphasized that, in 
providing reasons or bases for its decision to grant or deny 
an increased rating, the Board must discuss findings rendered 
by examiners in the medical reports in relation to the 
criteria set forth in the rating schedule.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1994); Massey, 7 Vet. App. at 
207 (noting that factual findings of the Board drawn from 
medical evidence, such as "affect and mood were 
appropriate," "memory was unimpaired," and "no history of 
hospitalization," generally appeared not to relate to the 
rating criteria set out for psychoneurotic disorders).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigned disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation. Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

The revised criteria provide a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The next 
higher, or 50 percent, evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher, or 70 percent, rating may be 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (1998).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Ibid.  Further, when evaluating 
the level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1998).

The criteria for the next higher, or 50 percent, evaluation 
under the old criteria have not been met or nearly 
approximated at any time.  The medical records dated from May 
1993 to November 1996 contain little evidence that is 
directly relevant to the issue of social and industrial 
adaptability.  These records indicated that the veteran was 
able to maintain some personal relationships.  For example, 
although he reported being estranged he was married and had a 
supportive family.  He spoke with his children regularly.  He 
had not performed any significant employment since his 
retirement in 1992; however, this was due primarily to his 
physical disabilities.  Both he and his previous employer 
indicated that he left his job as a real estate agent due to 
physical limitation, i.e., he was unable to climb stairs.  
Higher disability evaluations under this diagnostic code 
would require a considerable, i.e., rather large in extent or 
degree, or severe degree of social and industrial impairment 
due to PTSD, which was not shown by the record.  

Based upon the evidence dated from November 1996 forward, the 
Board likewise finds that the veteran did not demonstrate 
considerable social and industrial impairment.  While his 
PTSD symptoms did interfere with his socialization and cause 
some tension with his wife, there is no evidence suggesting 
that his ability to maintain effective or favorable 
relationships was considerably impaired.  Again, he was 
married to his wife for over 50 years and described a good 
relationship with his family.  The evidence further failed to 
show any severe impairment in the veteran's ability to obtain 
and retain employment.  He reported coping with his PTSD by 
being active in life.  Of note, the VA examiner in December 
1997 assigned a GAF scale score of 60, which contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational or school functioning (e.g., few 
friends, conflicts with peers of co-workers).  American 
Psychiatric Association Diagnostic and  Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  This finding is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by diagnostic code 9411.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  The Board finds that a GAF scale 
score of 60 is not commensurate with considerable, or rather 
large in extent or degree, social and industrial impairment, 
as is required for the assignment of a 50 percent disability 
evaluation under Diagnostic Code 9411.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Under the new criteria, the evidence dated subsequent to 
November 7, 1996 (the effective date of the new rating 
criteria for evaluating mental disorders), particularly the 
December 1997 VA examination report, is at least in equipoise 
as to whether the veteran's service-connected PTSD meets the 
criteria for the 50 percent evaluation.  From November 1996 
to December 1997, the veteran's service-connected PTSD was 
essentially stable, with a temper outburst in October 1997.  
However, on VA examination in December 1997, the veteran 
exhibited quite circumstantial speech and some disturbances 
of mood (irritability and losing his temper).  Although his 
affect was not flattened, it was described as anxious and 
tense, which the Board finds to be comparable.  His judgment 
and memory were only fair.  

While the evidence does support a 50 percent disability 
rating under the revised criteria, the criteria for a 70 
percent rating are not met.  The veteran consistently denied 
suicidal ideation.  There was also no evidence of obsessive 
rituals which interfere with routine activities or speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or inability to 
establish and maintain effective work relationships.  As 
noted above a GAF scale score of 60 was assigned, which 
contemplates only moderate difficulty in social, occupational 
or school functioning.  The veteran was well oriented to 
time, place and person.  Speech was described only as 
circumstantial.  In short, the criteria for a 70 percent 
evaluation under the revised criteria are not met.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1998).  A 100 percent 
disability evaluation under this diagnostic code would 
require an even more severe degree of impairment involving 
total occupational and social impairment, which has not been 
shown by the record.

Accordingly, the Board finds that the impairment associated 
with the veteran's service-connected PTSD reflected in the 
December 1997 VA examination report approximates the level of 
disability required for a 50 percent disability rating under 
the new rating criteria, and that the evidence therefore 
supports the award of a 50 percent evaluation from that time 
forward.


ORDER

Entitlement to a disability rating in excess of 30 percent 
prior to December 12, 1997, for service-connected PTSD is 
denied.

Entitlement to a 50 percent disability rating for service-
connected PTSD from December 12, 1997, forward is granted, 
subject to the applicable regulations governing the payment 
of monetary benefits.



REMAND

II.  Whether claims of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for cardiovascular 
disease and low back and left leg disorders acquired as a 
result of hospitalization and medical treatment provided by 
VA are well grounded.

Additional development is necessary in this case before a 
decision on the merits of the veteran's claims can be made.  
The law applicable to the veteran's claims under this 
statutory provision has undergone changes in interpretation 
and substantive changes in recent years.  The veteran's 
claims were filed in 1993, and they are adjudicated under the 
version of 38 U.S.C.A. § 1151 extant before the enactment of 
a statutory amendment that, for claims filed after October 1, 
1997, precludes benefits unless disability results from 
negligence or other fault on the part of VA or as a result of 
an event not reasonably foreseeable.  See VAOPGCPREC 40-97; 
Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (September 26, 
1996).  Thus, as the veteran's claims are to be adjudicated 
under the law in effect prior to October 1997, neither VA 
fault nor an event not reasonably foreseeable is required in 
order to grant these claims.  However, it is required that 
there be an injury or an aggravation of an injury that occurs 
as the result of hospitalization or medical or surgical 
treatment provided under laws administered by VA, and that 
such injury or aggravation be not the result of the veteran's 
own willful misconduct.  See Brown v. Gardner, 513 U.S. 115 
(1994).

The veteran contends that he incurred cardiovascular disease 
and low back and left leg disorders as a result of surgery 
performed and medication administered during a period of VA 
hospitalization from October 10 to October 18, 1991, when he 
underwent transurethral resection of the prostate (TURP).  
The records from this period of hospitalization associated 
with the claims folder appear to be incomplete.  The VA 
hospital summary report and operative report from the 1991 
hospitalization have been associated with the claims file; 
however, it does not appear that the RO has attempted to 
obtain the inpatient treatment records (nursing notes, 
laboratory test results, etc) from that period of 
hospitalization.  In addition, the veteran has made specific 
allegations concerning administration of anesthesia for his 
surgery, contending in effect that the individual who first 
attempted to administer a spinal anesthetic was not, in fact, 
qualified to administer anesthetic.  The operation report 
does not contain the name of the anesthesiologist, nor does 
it contain other indicated information about the anesthesia, 
such as time begun and ended or the blood pressure, heart 
rate, and other information relating to administration of 
anesthesia and the course of the operation.  The RO must make 
every effort to secure the anesthesiologist's notes relating 
to that surgical procedure.  

It further appears that the veteran's treatment records from 
the VA Medical Center (VAMC) in Philadelphia, Pennsylvania, 
dated from 1991 to 1993 have not been requested by the RO.   
The veteran was also recently treated by Drs. Sharkey and 
Herman of the Roth (or Rothman) Institute and appears to have 
had some additional treatment at Thomas Jefferson Hospital 
(by M. DeCaro, M.D. and K. Brownstein, M.D.) since 1994.  In 
light of the veteran's contentions, these medical records 
might be relevant to the claims for compensation under the 
provisions of 38 U.S.C.A. § 1151.  Where a claimant with a 
not well-grounded claim refers to a specific source of 
evidence that might well ground the claim, VA has a duty to 
inform the claimant of the necessity to submit that evidence 
to complete his application for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); 38 U.S.C.A. § 5103(a) (West 
1991). 

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  Obtain the veteran's complete 
treatment records, both inpatient and 
outpatient, from the Philadelphia, 
Pennsylvania, VAMC, dated from 1991 to 
1993 and from 1998 forward.  Of 
particular importance, obtain all 
anesthesiology notes and records, nursing 
notes, clinical notes, inpatient 
treatment notes, laboratory test results, 
consent forms, or other medical records 
associated with the October 1991 
hospitalization and surgery.  

All records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  

2.  Tell the veteran that private medical 
records showing treatment for 
cardiovascular, low back and/or left leg 
disorders dated from 1991 forward, 
including from Dr. Herman and Dr. Sharkey 
of the Roth (or Rothman) Institute and at 
Thomas Jefferson Hospital from M. DeCaro, 
M.D. and K. Brownstein, M.D., are 
important in connection with his claims 
and that, if there are private records 
pertinent to his claims, he should obtain 
and submit those records.  See 38 C.F.R. 
§ 3.159(c) (1998).

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be given a reasonable period 
of time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

